In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Brien, J.), dated December 6, 1991, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs.
Given the indicia of control and supervision over the plaintiff by the defendant MIA Associates, Inc., the Supreme Court properly found as a matter of law that the plaintiff was a special employee of MIA Associates, Inc. (see, Thompson v Grumman Aerospace Corp., 78 NY2d 553; Abuso v Mack Trucks, 174 AD2d 590; Richiusa v Kahn Lbr. & Millwork Co., 148 AD2d 690). Having received workers’ compensation benefits from his general employer, the plaintiff is barred from bringing this action by the Workers’ Compensation Law (see, Thompson v Grumman Aerospace Corp., supra; Abuso v Mack *460Trucks, supra; Richiusa v Kahn Lbr. & Millwork Co., supra). Bracken, J. P., Miller, Copertino, Santucci and Altman, JJ., concur.